                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 GRENDA RAY HARMER,                                 )
                                                    )
            Plaintiff,                              )
                                                    )
 v.                                                 )        No. 3:18-CV-00110-JRG-DCP
                                                    )
 TONY PARKER et al.,                                )
                                                    )
            Defendants.                             )
                                                    )

                                   MEMORANDUM OPINION

       Plaintiff Grenda Ray Harmer, an inmate in the custody of the Tennessee Department of

Correction (“TDOC”), has filed a civil rights complaint pursuant to 42 U.S.C. § 1983 [Doc. 1].

This matter is before the Court for screening pursuant to the Prison Litigation Reform Act

(“PLRA”).

I.     SCREENING STANDARDS

       Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v.

O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007) “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A]

because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630

F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts liberally construe
pro se pleadings filed in civil rights cases and hold them to a less stringent standard than formal

pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”). “Absent either element, a section 1983

claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

II.    ALLEGATIONS OF THE COMPLAINT

       Plaintiff has filed a 39-page handwritten complaint alleging that 21 separate Defendants

violated his constitutional rights between March 2016 through March 2018, when he filed the

instant suit [Doc. 2]. Specifically, Plaintiff claims that Defendants have retaliated against him for

exposing fraud and filing grievances, that they have denied him adequate bed and hygiene items,

that they have threatened him, that they have subjected him to unconstitutional conditions of

confinement, that they have subjected him to cruel and unusual punishment, that they have failed

to protect him, that they have denied him proper access to the courts, that they have interfered with

the proper grievance/disciplinary procedures, and that they have denied him adequate medical care

[Doc. 2 at 1-39].

III.   ANALYSIS

       A.      Retaliation

       Plaintiff alleges that Defendants have transferred him, taken and/or destroyed his property,

filed false disciplinary reports against him, and placed a “hit” on him in retaliation for his

complaints about fraud in prison facilities and his instigation of the instant suit [Doc. 2].

       To establish a retaliation claim, Plaintiff must show that: (1) he “engaged in protected

conduct; (2) an adverse action was taken against [him] that would deter a person of ordinary

                                                  2
firmness from continuing to engage in that conduct; and (3) there is a causal connection between

elements one and two – that is, the adverse action was motivated at least in part by the plaintiff’s

protected conduct.” Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).

        The Sixth Circuit has held that “the definition of adverse action is not static across

contexts,” as “[p]risoners may be required to tolerate more than public employees, who may be

required to tolerate more than average citizens, before an action taken against them is considered

adverse[,]” and “certain threats or deprivations are so de minimis that they do not rise to the level

of being constitutional violations[.]” Id. at 398. Rather, a retaliation claim is actionable only if

the adverse action is such that would deter a person of ordinary firmness from exercising his right

to access the courts. Smith v. Yarrow, 78 F. App’x 529, 540 (6th Cir. 2003) (citing Thaddeus-X,

175 F.3d at 398). Such a showing “must be more than the prisoner’s personal belief that he is the

victim of retaliation.” Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997) (internal quotation

marks and citation omitted).

        The first element of Plaintiff’s retaliation claim is not at issue here; it is settled law that

retaliation based on the exercise of one’s First Amendment rights is a constitutional violation.

See, e.g., Thaddeus-X, 175 F.3d at 394. However, Plaintiff has not offered any evidence – beyond

his subjective belief – that any adverse action he suffered was motivated by the fact that he initiated

lawsuits and/or grievances. Therefore, his wholly conclusory allegations of retaliatory motives are

insufficient to state a claim under § 1983. See, e.g., Gutierrez v. Lynch, 826 F.2d 1534, 1538-39

(6th Cir. 1987). 1



        1
         The Court otherwise notes that Plaintiff’s claims of retaliation occurring before March
19, 2017, are nevertheless barred by Tennessee’s one-year statute of limitations. See Tenn. Code
Ann. § 28-3-104; Foster v. State, 150 S.W.3d 166, 168 (Tenn. Ct. App. 2004) (applying the one-
year statute of limitations from Tenn. Code Ann. § 28-3-104 in a § 1983 claim).

                                                  3
       B.       Threats

       Plaintiff claims that numerous Defendants have threatened and harassed him, while other

Defendants have ratified such conduct [Doc. 2]. However, verbal abuse and harassment does not

constitute “punishment” in the constitutional sense or otherwise raise a constitutional issue. See

Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987). Therefore, these allegations fail to state a claim

under § 1983.

       C.       Cruel and unusual punishment

       Plaintiff alleges that he was denied a bedroll and hygiene kit for four days between June 2,

2017 and June 6, 2017, and that on June 5, 2017, he was forced to stand outside in the rain for

approximately 30 minutes while going to and from breakfast [See Doc. 2 at 7-8].

       [T]he unnecessary and wanton infliction of pain,” inflicted with “deliberate indifference”

to an inmate’s health or safety, violates the Eighth Amendment. Whitley v. Abers, 475 U.S. 312,

319 (1986); Hudson v. McMillan, 503 U.S. 1, 8 (1992). A prison official acts with deliberate

indifference when the official knows of and disregards an excessive risk to inmate health or safety.

Farmer v. Brennan, 511 U.S. 825, 837 (1994). This standard applies to prison conditions, as well

as to prisoner punishments. See Rhodes v. Chapman, 452 U.S. 337, 345-46 (1981). However,

“[t]he Constitution does not mandate comfortable prisons.”           Id. at 349.    Only “extreme

deprivations” that deny a prisoner “‘the minimal civilized measure of life’s necessities” will

establish a claim. Hudson, 503 U.S. at 8–9 (citations and quotations omitted).

       The four-day deprivation of a bedroll and hygiene kit does not deprive an inmate of “the

minimalized civil measure of life’s necessities.” See Rhodes, 452 U.S. at 347; see also Miller v.

Palmer, No. 99-2352, 2000 WL 1478357, at *2 (6th Cir. Sept. 27, 2000) (holding denial of clean

linens for a short period of time does not constitute Eighth Amendment violation); Williams v.



                                                 4
Delo, 49 F.3d 442 (8th Cir. 1995) (holding four-day inmate placement in strip cell without clothes,

water, mattress, legal mail, or hygienic supplies did not violate Eighth Amendment).

       Additionally, the Court finds that Plaintiff cannot sustain a constitutional claim against any

named Defendant for forcing him to stand in the rain for thirty minutes going to and from breakfast.

Even if Defendant’s conduct was intended to be punitive, the Court notes that Plaintiff alleges that

he was forced to stand outside in the early morning hours during the month of June. He has not

alleged that he suffered any harm, or that he was ever placed in any danger of harm, by being

required to do so. Accordingly, he cannot demonstrate that any named Defendant exposed him to

an excessive risk to health or safety, and he has not stated a cognizable constitutional claim. See

Farmer, 511 U.S. at 837.

       D.      Access to courts

       Plaintiff alleges that Defendants deliberately delayed his prison grievances and destroyed

his initial complaint in an effort to prevent him seeking redress in court. However, Plaintiff has

not demonstrated that he was prevented from pursing a legal claim, or that he lost the ability to

pursue some avenue of relief due to the delay caused by Defendants’ conduct, and therefore, his

allegation fails to state a claim upon which relief may be granted. See Lewis v. Casey, 518 U.S.

343, 354 (1996) (holding inmate claiming lack of access must demonstrate his prison officials

impeded non-frivolous civil rights or criminal action); Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir.

1996) (“An inmate who claims his access to the courts was denied fails to state a claim without

any showing of prejudice to his litigation.”).

       E.      Prison grievances

       Plaintiff alleges that Defendants interfered with his ability to effectively use the prison

grievance process by ignoring his grievances, delaying timely grievance responses, failing to



                                                 5
ensure a grievance chairman was always available to timely respond to grievances, and by

providing improper grievance responses. To the extent such claims are asserted against any named

Defendant in his supervisory capacity, the Court notes that “[t]he ‘denial of administrative

grievances or the failure to act’ by prison officials does not subject supervisors to liability

under § 1983.” Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (quoting Shehee v. Luttrell,

199 F.3d 295, 300 (6th Cir. 1999)). Moreover, inmates have no constitutional right to a prison

grievance procedure, LaFlame v. Montgomery Cnty. Sheriff’s Dep’t, 3 F. App’x 346, 348 (6th Cir.

2001), and no protected interest in having their grievances satisfactorily resolved. Lewellen v.

Metro Gov’t of Nashville and Davidson Cnty., 34 F.3d 345, 347 (6th Cir. 1994); Walker v.

Michigan Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005). Accordingly, Plaintiff’s claims

against Defendants regarding their handling of his grievances fails to state a § 1983 claim.

       F.      Disciplinary procedures

       Plaintiff maintains that a false disciplinary report was filed against him, that he was not

given 24-hour notice of the hearing, that a disciplinary hearing was held over his protest that he

was not prepared, and that his disciplinary appeal was not properly handled.

       In his complaint, Plaintiff contends that his cell was searched on June 5, 2017, that he was

taken to lock-up afterwards, and that a disciplinary report was issued [See Doc. 2 at 9-10].

Plaintiff’s complaint does not expound on what disciplinary infraction with which he was charged,

nor does he apprise the Court of punishment that he received as a result. However, the Court notes

that in a prison disciplinary proceeding, a prisoner does not have “the full panoply of rights due a

defendant” in a criminal prosecution. Wolff v. McDonnell, 418 U.S. 539, 556 (1974) (citation

omitted). A failure to comply with prison regulations in conducting the hearing does not raise a

constitutional issue, as mandatory language in prison regulations does not create a liberty interest



                                                 6
protected by the Due Process Clause. Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir. 1995).

Therefore, to the extent that Plaintiff complains that about the timing and handling of his

disciplinary hearing, he has failed to state a constitutional claim.

         Moreover, to the extent that Plaintiff claims that a false disciplinary report was lodged

against him, to the extent that such a claim is separate from his conclusory retaliation claim, he

has not alleged that the report was “relied on to a constitutionally significant degree.” Johnson v.

CCA-Ne. Ohio Corr. Ctr. Warden, 21 F. App'x 330, 332 (6th Cir. 2001). Accordingly, Plaintiff’s

complaints regarding his disciplinary hearing and its resolution fail to state a cognizable § 1983

claim.

         G.     Medical care

         Plaintiff claims that Defendants violated his constitutional right to adequate medical care

by refusing to properly monitor him during his hunger strike, which resulted in him passing out

and requiring medical intervention on July 5, 2017 [See Doc. 2 at 9-13].

         A prison official violates the Eighth Amendment with regard to lack of medical care or

treatment only when he responds with deliberate indifference to serious medical needs. Farmer v.

Brennan, 511 U.S. 825, 834 (1994); Estelle v. Gamble, 429 U.S. 97 (1976). This standard requires

that the medical condition be objectively serious, but it also requires that the prison official actually

knew and disregarded the excessive risk to the inmate’s health. Farmer, 511 U.S. at 837.

         However, in the Eighth Amendment context, “a violation of a federally secured right is

remediable in damages only upon proof that the violation proximately caused injury.” Horn v.

Madison Cty. Fiscal Ct., 22 F.3d 653, 659 (6th Cir. 1994). Plaintiff cannot demonstrate that any

named Defendant caused him injury, as his voluntary hunger strike, not Defendants’ reaction to it,

was the proximate cause of any medical condition requiring treatment. In fact, Plaintiff concedes



                                                   7
that he initiated and maintained a hunger strike when his demands were not met, that he was taken

to the infirmary and treated when he passed out, and that he was transferred to the University of

Tennessee Hospital when Defendants were unable to stabilize his blood pressure at the prison

infirmary [Doc. 2 at 9-13]. Accordingly, it is apparent that he received medical care in response

to his medical needs, and this claim should be dismissed.

       H.      Failure to Protect

       Plaintiff asserts that prison officials failed to protect him and otherwise jeopardized his

safety, which resulted in him being assaulted by gang members on at least one occasion on July

28, 2017 [See Doc. 2 at 14-17].

       Under the Eighth Amendment, prison officials have a duty to protect inmates from violence

by other inmates and to take reasonable measures to protect their safety. Farmer v. Brennan, 511

U.S. 825, 832-33(1994). Liability attaches to an officer’s failure to protect an inmate only where

the inmate demonstrates that he was “incarcerated under conditions posing a substantial risk of

serious harm and that the prison officials acted with deliberate indifference to the inmate’s safety.”

Id. at 834. “Deliberate indifference” means that a prison official is liable only where he knows

that the inmate faces a substantial risk of serious harm and disregards the risk. Id. at 837 (quotation

marks omitted). Therefore, in order for liability to attach to a prison official’s failure to protect,

the substantial risk and need for protection must be obvious. See, e.g., Adames v. Perez, 331 F.3d

508, 512 (5th Cir. 2003).

        Because of the subjective component necessary to establish failure-to-protect liability, an

officer cannot be deliberately indifferent when an inmate is a victim of an unforeseeable attack.

Tucker v. Evans, 276 F.3d 999, 1001 (8th Cir. 2002). Therefore, an officer’s negligence or

dereliction of duty cannot be the basis of a failure-to-protect claim. See Daniels v. Williams, 474

U.S. 327 (1986) (holding negligence does not state §1983 cause of action).

                                                  8
        Plaintiff claims that on July 28, 2017, he was assaulted by gang members after numerous

tier doors were left open for pod activities, and the pod was left unattended for a period of

approximately 30 minutes [Doc. 2 at 14]. Plaintiff maintains that he then requested protective

custody status when an officer returned and locked everyone down at 9:00 p.m. [Id.]. Plaintiff

states that he was, in fact, moved a few hours later, with protective custody status pending [Id. at

14-15]. Plaintiff is unclear whether he suffered any injury as a result of the alleged assault, but he

does not purport to have suffered any significant injury [Compare Doc. 2 at 14 with Doc. 2 at 15].

        Similarly, Plaintiff claims that on October 30, 2017, Defendants placed his safety at risk

by placing him in the same unit with the gang member who had previous assaulted him [Doc. 2 at

17]. He concedes, however, that he filed a grievance, and the offending inmate was transferred a

few days later [Id.].

        The Court notes that “not all injuries suffered by an inmate at the hands of another prisoner

results in constitutional liability for prison officials under the Eighth Amendment.” Wilson v.

Yaklich, 148 F.3d 596, 600 (6th Cir. 1998).           To be actionable for damages, the alleged

constitutional deprivation must have resulted in some actual harm that proves more than de

minimis. Id.; Hudson, 503 U.S. at 9-10. In this case, there is no indication that officers had any

reason to suspect that the offending inmate might assault Plaintiff, measures were taken to separate

the offending inmate from Plaintiff upon his request, and Plaintiff has not identified any actual

injury as a result of the alleged assault. Therefore, the Court finds that Plaintiff’s conclusory

allegations are insufficient to state a claim under § 1983 for failure to protect.

IV.     CONCLUSION

        For the reasons stated above, Plaintiff has failed to state a claim upon which relief may be

granted, and his complaint will be DISMISSED WITH PREJUDICE against all named

defendants under 28 U.S.C. §§ 1915(e)(2)(B) and 1915(g).


                                                  9
       Additionally, the Court will CERTIFY that any appeal from this action would not be taken

in good faith and would be frivolous. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       An appropriate order will enter.

       ENTER:


                                                   s/J. RONNIE GREER
                                              UNITED STATES DISTRICT JUDGE




                                              10
